DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 10, and 11 in the reply filed on 04/21/2022 is acknowledged.  The traversal is on the ground that all the groups share claim 2, therefore, they all share the same special technical feature and should be examined together.  
This is not found persuasive because the “special technical feature” applicant relies on is generic features from claim 2, while the restriction requirement was based on the special technical features of the multi-piece block assembly of group II – in claims 7-9, the dominoes game elements of group III, in claim 12, and the method of making of group IV, in claims 13-14. These three special technical features are lacking in the cubic block element of group I, in claims 3-6, 10, and 11 and are lacking between each other. Simply because claims 1 and 2 are generic to the rest of the claims does not obviate this restriction. Applicant appears to attempt to define a different “special technical feature” in order to tie the claims together. However, applicant’s argued “special technical feature” was not used in the restriction and is not germane to it. Other specific special technical features were used that are not common among the listed groups, as discussed above and in the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are confusing and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. There are many confusing language issues, indefinite recitations, and antecedent basis issues. Many of these are enumerated below, however, they are too numerous to list in exact detail here. Applicant is required to fully review and correct the claims to clearly and positively claim the intended limitations. 
Claims 1 and 2 line 2 recites channels each formed on “an adjacent different face.” Different than what? Adjacent to what? Presumably this was intended to recite that the channels are on three adjacent faces of the cube or similar. Appropriate correction is required. 
Claim 1 line 2 recites “between two opposite faces,” but it is unclear what is between two opposite faces. Presumably this was intended to recite that each of the three channels extends between two opposite faces or similar. Appropriate correction is required. 
Claim 1 lines 5 and 6 recite “the cube face distal to the channel” and “the sidewall adjacent said distal cube face.” It is unclear what direction is “distal” and, therefore, what these limitations are intended to mean. Also, the terms “the cube face” and “the sidewall” lack antecedent basis. Appropriate correction is required. 
Claim 1 line 3 recites “the same cube face.” The same as what? This is incorrect antecedent basis. Each cube face should be specifically defined and then properly referenced later in the claims. Appropriate correction is required. 
Claim 2 recites “said first, second and third channels,” which lacks antecedent basis. No first, second, and third channels were previously recited. Appropriate correction is required. 
There are several grammar issues in the claims which also contributes to the confusion, such as, Claim 2 line 5 recites “is having,” claim 4 line 2 and claim 5 line 2 recite “is extending,” claim 6 line 2 recites “is being formed” etc. These recitations appear they should simply be “has,” “extends,” and “is formed” etc. Appropriate correction is required. 
The recitations in claim 1 lines 4-6, claim 3 lines 3-5, claim 4 lines 4-7 and claim 5 lines 4-6 are generally confusing. Presumably these claim limitations are intended to define the dimension “a” of fig. 2a that is the same between the channel width and the ridge width, however, concrete points on the device are not clearly defined, these recitations are rife with antecedent basis and confusing terminology issues, and the elements are not clearly defined with respect to the device and to each other. Appropriate correction is required. 
The first three lines of claims 4 and 5 appear to define the same thing. It is unclear why this is recited twice as claim 5 depends from claim 4. Appropriate correction is required.  
The term “substantially” in claims 1, 3, and 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 
Claim 6 line 2 recites material “such as” wood or plastic, negating the recitations of wood or plastic, since “such as” is merely exemplary. Therefore, it is unclear if wood or plastic were intended to be positively recited or not. This is confusing and indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bishop (US Patent No. 7,988,517 B2).
In Reference to Claim 2
 	Bishop teaches (Claim 2) A cubic element for construction toys, comprising: three, straight, open-ended channels each formed on an adjacent different face of the cube and extending in orthogonal opposite directions to each other (X, Y,Z) (three channels 14 on three faces of cube, fig’s 3 and 4); wherein each of said first, second and third channels, formed on said first, second and third faces, respectively, is having a bottom wall (bottom wall of channel 14, fig’s 3 and 4), a first sidewall and second parallel sidewall distant from the first sidewall, and is extending between a first pair of opposing faces of said first, second and third faces, respectively, and is disposed in parallel to a second pair of opposing faces of said first, second and third faces, respectively (walls of channels 14 perpendicular to the bottom and parallel to each other, fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US Patent No. 7,988,517) in view of Michel (US Patent No. 3,660,928).
In Reference to Claims 1 and 6
 	Bishop teaches (Claim 1) A cubic element for construction toys, characterized by three, straight, open- ended channels each formed on an adjacent different face of the cube between two opposite faces of the cube and extending in orthogonal opposite directions to each other (X,Y,Z) (three channels 14 on three faces of cube, fig’s 3 and 4), each channel having a bottom wall (bottom wall of channel 14, fig’s 3 and 4) and two upwardly extending parallel sidewalls (walls of channels 14 perpendicular to the bottom and parallel to each other, fig. 4), [];
	(Claim 6) wherein the cubic element is being formed of a solid material such as wood or plastics (it is inherent that the device of Bishop is made of some solid material, otherwise it would not operate; note this limitation is extremely broad and indefinite).
	Bishop fails to teach the particular dimensions claimed in claim 1. 
Michel teaches [a] width of [a] bottom wall (bottom wall in channel 32, fig. 3) and the distance between the cube face distal to the channel that is extending orthogonally from the same cube face (top face fig. 3), and the sidewall adjacent said distal cube face (top sidewall of channel 32, fig. 3), are substantially equal (column 2 lines 13-29, items 32, 33, 36, 37, and 38 are all equal in dimension; also note these recitations are unclear).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the interlocking building block toy of Bishop with the feature of making the width of the channel and the distance from a wall to the end of the sidewall the same as taught by the building block toy of Michel for the purpose of allowing the blocks to connect to teach other in a wider range of orientations, allowing for increased structural possibilities as taught by Michel (column 1 lines 23-31), making the device more versatile, more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). And, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Since Bishop teaches a device with three orthogonal channels dimensioned to mate with corresponding ridges of another identical block, merely claiming a particular shape or particular dimensions that also perform this identical function is not a patentable advance. 

In Reference to Claim 6
The modified device of Bishop teaches all of claim 1 as discussed above. 
As discussed above Bishop teaches all of claim 6 as currently worded. However, in the alternate view that this claim was intended to positively recite a building material of wood or plastic, an alternate rejection is set forth below:
Michel teaches (Claim 6) wherein the cubic element is being formed of a solid material such as wood or plastics (column 1 lines 32-38).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the building block of Bishop out of wood or plastic as taught by the building block of Michel for the purpose of using a well known, durable, and inexpensive material as taught by Michel (column 1 lines 32-38), making the device easy to manufacture, more reliable, and more attractive to the manufacturers and users. 
	Further, the examiner notes that it has been held that it has been held that the selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice and not a patentable advance. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Merely claiming a well known and suitable material for the block is an obvious smatter of engineering design choice and is not a patentable distinction. 

In Reference to Claims 3-5
Bishop teaches all of claim 2 as discussed above. 
Bishop fails to teach the dimensions of claim 3. 
Michel teaches (Claim 3) wherein [a] distance between [a] first sidewall and second sidewall in each of said first, second and third channels (distance between walls of channels 32/33, fig. 3; note first, second, and third channels taught above in Bishop), and the distance between a face of said second pair of opposing faces, distal to the channel that is extending orthogonally from same face, and said first sidewall adjacent said distal face, are substantially equal (column 2 lines 13-29, items 32, 33, 36, 37, and 38 are all equal in dimension; also note this recitation is unclear);
 (Claim 4) wherein said first sidewall is extending upwardly from said bottom wall and said second sidewall is extending upwardly from the bottom wall (sidewalls of items 42/43 extending up from bottom of channels); and, wherein said first sidewall of each of said first, second and third channels, and said face of said second opposing faces of said first, second and third faces, respectively, distal to the channel extending orthogonally from each of said faces, respectively, form a ridge that is sized and configured to snuggly-fit or snap-fit in each of said channels, respectively (column 2 lines 13-29, items 32, 33, 36, 37, and 38 are all equal in dimension, item 36 is a ridge that snuggly fits int item 32);
	(Claim 5) wherein said first and second sidewalls of each of said first, second and third channels, is extending upwardly in perpendicular to the bottom wall; and wherein each said ridge is having a width substantially equal to the distance between the first and second sidewalls of each said channel, respectively, and sized and configured to snuggly fit or snap-fit in each of said channels, respectively (column 2 lines 13-29, items 32, 33, 36, 37, and 38 are all equal in dimension, item 36 is a ridge that snuggly fits int item 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the interlocking building block toy of Bishop with the feature of making the width of the channel and the distance from a wall to the end of the sidewall the same as taught by the building block toy of Michel for the purpose of allowing the blocks to connect to teach other in a wider range of orientations, allowing for increased structural possibilities as taught by Michel (column 1 lines 23-31), making the device more versatile, more interesting and attractive to the users. 
Further, the examiner notes that it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). And, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Since Bishop teaches a device with three orthogonal channels dimensioned to mate with corresponding ridges of another identical block, merely claiming a particular shape or particular dimensions that also perform this identical function is not a patentable advance.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Michel, and further in view of Kuo (US Patent No. 6,292,979 B1).
In Reference to Claims 10-11
The modified device of Bishop teaches all of claim 1 as discussed above. 
Bishop fails to teach the features of claims 10 and 11. 
Kuo teaches (Claim 10) wherein at-least one of [a] channel sidewall[] is formed with at least one flexible tongue projecting from said sidewall surface inward the channel (item 32, fig. 4);
	(Claim 11) wherein said tongue is integrally formed with said respective sidewall (fig’s 4 and 6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the construction block toy of Bishop with the feature of a flexible tongue in the sidewall as taught by the construction element of Kuo for the purpose of providing a more durable snap fit connection between elements as taught by Kuo (abstract and summary), making the device more reliable, and more attractive to the users. 
	Further, it has been held that making components of a device integral or separable are obvious matters of engineering design choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Merely making the tongue integral with the sidewall as opposed to separately attached would not create any functional difference as it appears the device would operate the same regardless of how the tongue is connected, therefore, merely claiming that the tongue is integral to the sidewall is not a patentable distinction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711